In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 15-479V
                                   Filed: November 2, 2016
******************************
ANDREW HOOSE,                                 *       UNPUBLISHED
                                              *
                        Petitioner,           *
               v.                             *
                                              *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                           *       Reasonable Amount to Which
AND HUMAN SERVICES,                           *       Respondent Does Not Object
                                              *
                        Respondent.           *
                                              *
*************************
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

         On May 11, 2015, Andrew Hoose [“Mr. Hoose” or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10,
et seq.,2 [“Vaccine Act” or “Program”]. Petitioner alleged that he developed Acute Disseminated
Encephalitis [“ADEM”] after receiving an influenza vaccine on September 9, 2013. See
generally Petition [ECF No. 1]. Respondent denies that the influenza vaccine caused petitioner’s
alleged injury. See Stipulation at ¶ 6. Nevertheless, the parties agreed to settle this case, and
respondent filed a stipulation of settlement. Stipulation, Aug. 9, 2016 [ECF No. 34]. That same
day, the undersigned issued a decision approving the settlement. Decision, issued Aug. 9, 2016
[ECF No. 35].


1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
        Petitioner now seeks an award of attorney’s fees in the amount of $36,976.00 and costs in
the amount of $2,743.35, for a total of $39,719.35. Motion for Attorneys’ Fees, filed Oct. 19,
2016 [ECF No. 37]. In accordance with General Order #9, petitioner has filed a signed statement
indicating that petitioner incurred $8.45 in out-of-pocket expenses. Notice, filed Nov. 2, 2016
[ECF No. 42]. Respondent has indicated that she does not oppose the overall award amount
sought, as it is not unreasonable. Response, filed Oct. 26, 2016 [ECF No. 41]. After careful
consideration, the undersigned has determined to grant the request in full for the reasons set forth
below.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). Based
on the reasonableness of petitioner’s request and the lack of opposition from respondent, the
undersigned GRANTS petitioner’s motion for attorneys’ fees and costs.

       Accordingly, the undersigned awards the total of $39,727.80 as follows:

              A lump sum of $8.45 in the form of check payable solely to petitioner,
               Andrew Hoose; and
              A lump sum of $39,719.35 in the form of a check jointly payable to petitioner
               and petitioner’s counsel, Ron Homer.

       The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.

                                                     s/Mindy Michaels Roth
                                                     Mindy Michaels Roth
                                                     Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                 2